Title: To Alexander Hamilton from Samuel Eddins, 18 February 1800
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Dear Sir,
            Fort Jay 18th. Feby. 1800
          
          Since my arrival at this Fort, have been inform’d by my friend in Virginia, that there is an absolute Necessity for me to come on immediately, or my little property might suffer amazingly, on Acct. of paper lent to Alexr. Macauley Mercht. York, in the same State, who has since died, & from the best information His estate will not pay One Shilling in the pound after paying a deed of trust to his Wifes Brother—I have some other matters which I wish to Settle while in the State of Virginia & am fearful that it will not be in my power to return before the first of May,  which I will thank Genl. Hamilton to indulge me with a Furlough that length of time—If I can with propriety return sooner, I will. I likewise enclose for your perusal my Account for fuel while Recruiting in Virginia, for myself Lieut, & Cadet, which was refused payment at the War Office by the Accountant as the Secretary of War had formed the Resolution that did they not accept of Wood they should not have the privilage of drawing money in lue of it—I will now state the Reason why I did not draw the Wood instead of money from the Contractor—I was fixed at Two Miles distance from him & thought it would make no difference if I purchased my Own Wood at the Same   Rate as the Contractor did, & call on him for the money, I make no doubt but, Genl. Hamilton will see the propriety of the claim, & write the Secretary Department of War on the subject; which the Secretary    said if that was done it would be sufficient for him to grant me a Warrant for payment; I likewise enclose you an Acct. for a Room while on recruiting till the arrival of my Tents, which the Secretary agreed the Account was reasonable, but as it had been refused payment   by the Accountant (On acct. of its not being called Barracks) instead of a Room He thought I had better make application for you to Say Something on that Score, that it would be likewise satisfactory to him to Order payment of the Said Acct.    
          After Genl. Hamilton views the enclosed Accts. for fuel & House Rent I will thank him to enclose them to me again, as I wish to take them on to Philadelphia with me & make one more trial for payment, & am confidant by what I was informed by the Secretary at War that Should Genl. Hamilton Say a few Words on the Subject, they would pay it without hessitation—
          I am with Respect Sir Your Obedt. Hble Servt
          
            Saml. Eddins Captain
            2nd Regimt. Arts. & Engs.
            Commanding
          
        